Hosmer, Ch. J.
The facts in this case are substantially like those in the preceding case of The United Society v. Eagle Bank; and, of consequence, the result must be the same.
It was suggested at the bar, but not strongly pressed, that the plaintiffs are not a charitable society, within the meaning of the law. If this were so, it would form a fatal objection to their action. Their suit is founded on their being a charitable society, and by the charter of the defendants, authorized to subscribe for shares in the Eagle Bank, at their pleasure.
That they, however, are a charitable society, within the in-tendment of the law, admits not of a question. The trust as*478sumed by the plaintiffs, is, to receive donations for the support of a bishop; and if the promotion of public objects of utility is a charity, of which I entertain no doubt, a fortiori are donations to support an officer in the Episcopal church, essentia], in the opinion of that church, to their organization. The American Asylum v. The Phœnix Bank, 4 Conn. Rep. 172. Nor can it be controverted, that the trustees appointed to receive donations, in the fulfilment of their trust, are authorized to subscribe for shares in a bank, to secure the funds thus obtained, and render them productive.
But as the plaintiffs, by their subscription, became stockholders in the Eagle Bank, and part of the corporation; on the insolvency of this institution, their part of its capital, pledged to the creditors of the bank, they have no legal authority to withdraw.
I am, therefore, of opinion, that the issue be found for the defendants.
Bissell, J. was of the same opinion.
Peters, J. being interested in the event of the suit, and Daggett and Williams, Js., having been of counsel in the cause, gave no opinion.
Judgment to be for defendants, (a)

 See note to preceding case, p, 476.